Maurice A. Roberts: When the Court recessed, I was -- quote a situation I should like to finish with that before proceeding. The mere fact that a given quota is mortgaged up to 50%, up until a year in the distant future, does not mean that suspensions which are now granted are charged up until the last year. We've consulted with the state department and find that it is the current quota which would be charged if suspension were to be granted in these cases. In other words, the -- the Russian quota would be charged with the female petitioner's number and the Turkish quota with the male petitioner's number, so that aliens who have been waiting for a long time on those quota lists would be prejudiced.
Felix Frankfurter: That is in 600 of the -- of something like that at Turkish quota --
Maurice A. Roberts: That's right.
Felix Frankfurter: If any Turk national, Turkey-born immigrant as a deportation suspended the -- from the 630, that would be counted one and there are only 629 left?
Maurice A. Roberts: That's right sir. And of course that 50% of the quota has already been mortgaged, so that there are only available one-half of that 600 odd and some of those are taken up already by preferences. I won't --
Earl Warren: Which do you refer to when you say one-half of it's been mortgaged? I don't understand that.
Maurice A. Roberts: Well, there have been certain provisions of law. For example, the Displaced Persons Act of 1948 which authorized the issuance of visas in fairly large numbers to nationals of countries with relatively small quotas and has permitted the issuance of these visas notwithstanding that this would exhaust the quotas but stipulated that not more than 50% of the quota for any one year should be exhausted.
Earl Warren: I see.
Maurice A. Roberts: And in -- in administering these provisions, the state department is careful not to charge all suspensions up to the remaining few quota numbers available because that would mean that no quota immigrant could get into the United States. One thing further before I proceed and that is the -- the standard of review available in cases like this I don't believe it is correct to say that the Board of Immigration Appeals must justify its denial of discretion to the satisfaction of a reviewing court. I believe the standard which has been laid down by the courts and which has been followed is that which Judge Learned Hand stated in the Second Circuit in the case of Kaloudis versus Shaughnessy, and I'm -- I'd like to quote just one brief portion from that opinion. That appears in the Government's brief at page 19, referring to the suspension power and you're pointing out that is a dispensary power, Judge Hand stated, "It is a matter of grace over which courts have no review, unless as we are assuming, it affirmatively appears that the denial has been actuated by considerations that Congress could not have intended to make relevant." And I may state that the immigration regulations did require the hearing officer to state in his opinion of the -- or to discuss in his opinion the reasons for granting or withholding relief. There was no such requirement with respect to the Board of Immigration Appeals and in many instances, the Board simply adopts the hearing officer's opinion and merely has a one-sentence affirmance. And if the Board does not state a reason for denying suspension, which is a clearly an inappropriate reason, there is really nothing for the Court to review. Now, getting back to the reasons stated by the hearing officer. As I have pointed out he stated that it was the fact that the petitioners had arrived within the year and that they had no close family ties. And that to grant them this maximum form of relief would deprive aliens abroad who had been waiting for a long time. These were reasons why the maximum discretion was denied them. When the Board considered the case, it affirmed on substantially the same reasons which it stated in its initial opinion in March of 1954. It adverted to the fact that the aliens had recently arrived. By that time they had been here a little less than three years, instead of a little less than one year and the Board adverted -- adverted to the fact that they had arrived as seamen. But in essence it was affirming the hearing officer's decision. When counsel moved to reopen and to reconsider, the Board denied that motion on what seemed to be very substantial reasons. It pointed out in its opinion on reconsideration that it had previously denied suspension as a matter of discretion. It pointed out that it had found the aliens eligible for suspension under the 1917 Act standards. But that in the exercise of discretion it had not considered them worthy of this form of relief.
Hugo L. Black: Where -- where did it say that?
Maurice A. Roberts: That is in the Board's opinion, which appears in the record at page 15, I believe. At the top of the page, near the bottom of the paragraph it says, "After considering, on March 18, 1954, we dismissed the appeal from the hearing officer's decision granting voluntary departure and denying suspension of deportation. After considering all the facts in the case at that time, we denied suspension of deportation as a matter of administrative discretion." And then in the next paragraph the Board referred to the fact that they had indicated in their previous order that the aliens had established eligibility under the 1917 Act.
Hugo L. Black: Where -- where does it say because they were not being worthy?
Maurice A. Roberts: In the very last paragraph on page 16." Upon our further review of the case of the two respondents, we adhere to our previous decision that suspension of deportation should be denied as a matter of administrative discretion."
Hugo L. Black: Well, I -- I thought -- I must have misunderstood you. I thought you said that they stated in this opinion that they had originally denied it because they were denied their right because they were not worthy.
Maurice A. Roberts: Well, that -- that I believe is implicit here. That --
Hugo L. Black: Oh.
Maurice A. Roberts: Oh, I -- I don't mean that they explicitly stated that we find anything wrong with these petitioners. That is not so. The Board found that they were persons of good moral character, else it could not have found that they had established the eligibility under the 1917 Act.
William J. Brennan, Jr.: (Inaudible)
Maurice A. Roberts: And in denying this motion to reopen, the Board set forth a very valid reason for so doing and that appears right here on page 15. Counsel's motion sets forth no matters of which we were unaware at the time our previous decision was rendered. So that it cannot be said that the Board's decision, denying reopening was arbitrary. What petitioner points to, is the next sentence in which reference was made to the 1952 Act. And as I should like to point out at a later part of my argument, I believe that that did not alter the judgment of the Board. Now, the facts, the factors upon which the hearing officer and the Board relied in denying discretion were the same types of elements which the Board had previously taken into consideration in other cases, since the 1940 amendment put this discretionary power into the hands of the Attorney General. And these were the very same elements which were vigorously debated when the 1940 amendment was considered in this connect --
William J. Brennan, Jr.: Let me get this now --
Maurice A. Roberts: Of the record?
William J. Brennan, Jr.: Page 9 of the record. (Inaudible) by the general doctrine of discretion to the exercise against (Inaudible)
Maurice A. Roberts: I -- I think that that is about the only reason. There was something on page 8, somewhere toward the middle where the reference is made to the fact that the female petitioner's testimony regarding her intention at the time of her admission was somewhat evasive and contradictory. But I don't think that that was necessarily the reason it was denied. I think --
William J. Brennan, Jr.: (Inaudible) that they were both of good moral character?
Maurice A. Roberts: That's right.
William J. Brennan, Jr.: (Inaudible)
Maurice A. Roberts: I -- I think you're correct in that, Mr. Justice Brennan.
William J. Brennan, Jr.: (Inaudible)
Maurice A. Roberts: Surely.
William J. Brennan, Jr.: I find in their reliefs (Inaudible) they had been in the United States for a period of less than one year. They had no relative other than each other (Inaudible) each of the reasons there to grab hold of this form of relief upon the (Inaudible)
Maurice A. Roberts: No, I think that that sums it up.
William J. Brennan, Jr.: Now, do you suggest that all those were reasons for the kind that were (Inaudible)
Maurice A. Roberts: I believe that these were reasons of the kind that Congress took into account when it first enacted this legislation. If I may develop that, the Immigration Act of 1917 and the Immigration Act of 1924, which were both effective at the same time were inflexible. For the most part they required deportation of all aliens who fell within the classification stated. And after they had been in operation for a while it was apparent that this very inflexibility resulted in extreme hardship in many instances. For example, there was no statute of limitations in the 1924 Act with respect to aliens who entered illegally. So that as happened very frequently, an alien who had entered unlawfully after July 1st, 1924 and who have might thought that his entry was perfectly lawful, and who remained here for many years, had married an American citizen, and raised an American family, and had established deep roots in this country when he came to apply for naturalizations some years later, might find that the examiner delved into his initial arrival and found that to be unlawful and deportation proceedings were instituted. And the Secretary of Labor who then administered the immigration laws, had absolutely no discretion, had no alternative but to deport. That in fact one of the items which was mentioned in the congressional debates was that with respect to criminals, aliens who were deportable as criminals, they could be relieved from deportation because either they could get a pardon or if the sentencing court recommended against deportation that was effective. But aliens who were deportable on technical grounds and who had been here for many, many years, and had roots here could not be relieved against. And throughout the debates runs this common thread, that here are aliens who are deportable on technical grounds, who have been here for many, many years, and whom we are powerless to help. The Commissioner of Immigration, while various bills to alleviate this situation were pending, was requested by joint resolution to stay deportation in cases which could be helped by this type of legislation. And there were some 2800 cases in which he stayed the deportation from Congress to Congress, while -- while alleviatory measures were being considered. In his report to the Congress, he pointed out that some 59% of these aliens had been in the country for more than 10 years and I believe some 37% had been here more than five years.So that throughout the consideration by Congress was the fact that there were aliens who had been here for a long time, and who had married American citizens, and who had begotten American citizen children. And there would be extreme hardship in having these people deported, especially on the narrow and technical grounds specified in the Immigration Act of 1924 because there was no statute of limitations. And the Congress for a long time was loath to grant this discretionary power to the Secretary of Labor, even with respect to these aliens of long residence here because they were a little afraid that this might act as an incentive to other aliens abroad to try to get in here illegally likewise. That's merely one of the elements that was mentioned. But when the suspension legislation made it's way into the Alien Registration Act of 1940, the Board was entitled to take into account the question of recency of arrival and it did not necessarily restrict its decision to aliens who had been here for a long time, but that was one of the elements which they could consider and did consider. And the decisions of the Board, some of which made their way into the courts on habeas corpus indicate that this was one of the factors. Now, as the Court of Appeals pointed out in this case, Congress did specify the standards of eligibility in the 1940 Act. Those were rules of exclusion. Unless the alien could bring himself within the eligible class, the Attorney General, who by this time had succeeded to the Secretary of Labor's responsibility, had no power to suspend. But if the alien did bring himself within the eligible classes, this did not mean that the Attorney General was required to suspend deportation. Then it was left up to the Attorney General in his informed discretion to determine whether it should be favorably exercised and if it should be to what extent, because the 1940 Act provided two forms of relief. First, the lesser form of voluntary departure which had certain distinct advantages and then the maximum relief of suspension.
William J. Brennan, Jr.: But Mr. Roberts --
Maurice A. Roberts: Yes, sir.
William J. Brennan, Jr.: Am I correct that the 1940 amendment (Inaudible) discretion upon possible serious economic detriment to a spouse or parent?
Maurice A. Roberts: That is right, it -- it set up as the minimum requirements that there must be a good moral character for five years and that there must be a serious economic detriment to a citizen or legally-resident child, parent or spouse. But these were the minimum. Unless this was shown the Attorney General had no power and it did not follow that if these were shown then the Attorney General must suspend. And --
William J. Brennan, Jr.: Even though there were applying with a serious economic detriment (Inaudible) there were still a reservoir of discretion?
Maurice A. Roberts: That -- that is our view and I believe we are borne out in that by the very terminology of the statute, which appears in full, in the Government's brief at pages 2 to 4. The excerpt from this Section which appeared in the respondent's brief did not contain the entire Act and I should like to point this out at page 2, moving about six lines down from the opening of the quoted matter. It says, "The Attorney General may permit the alien to depart or suspend deportation." And in the rest of that very Section, the word shall is used on seven different occasions. For example, if the Attorney General, and I'm now referring to page 3 of our brief, if the Attorney General suspends deportation for more than six months then the statute says that a detailed statement of the facts and pertinent provisions of law in the case shall be reported to Congress. And if during the session of Congress or the next Congress passes a concurrent resolution, favoring the suspension, then the Attorney General shall cancel deportation proceedings.
William J. Brennan, Jr.: Well, what standard (Inaudible) discretion beyond the pointing of economic (Inaudible)
Maurice A. Roberts: The statute set up no standard, neither the 1917 Act nor the 1952 Act for that matter, set up any yard stick to bind the Attorney General in exercising his discretion. That was left to his informed discretion and I believe properly so because the Attorney General was chargeable not only with granting suspension. He was chargeable with the overall administration of the immigration laws. And there were many, many factors which he could and should take into account in weighing discretion.
William J. Brennan, Jr.: (Inaudible)
Maurice A. Roberts: For example, the recency of the arrival, I believe, is a factor to be taken into account. The fact that the petitioners arrived as seamen, seamen as Your Honor understands, are granted certain privileges under the immigration laws. In order to keep commerce flowing, they are readily granted shore leave at being contemplated that they will depart with their vessels. But the seamen route provides a very easy route for aliens to enter the United States very readily and then stay here if they are not acting in good faith. And it's quite a problem in the administration of the immigration laws to -- to avoid affording incentives for seamen to stay here and remain. The acquisition of dependence very recently has been one basis on which the Attorney General has denied suspension in some cases even though --
William J. Brennan, Jr.: In what -- what period from the date of arrival to the date of (Inaudible)
Maurice A. Roberts: It was -- well, the -- the female petitioner arrived in July. The child was born in November. That's five months later I believe. And the -- the male petitioner arrived in August on his last trip. So, I think that's four months. At any rate it was a matter of a few months after they had arrived. So, that is one of the factors. I should also like to point out that the factors upon which the Attorney General's discretion must be based vary from time to time and the Attorney General cannot act in a vacuum. He cannot -- it cannot be expected to limit himself to those elements which were operative in 1940 when this legislation was enacted because much history has been written since 1940. We've had the war and -- and there were situations engendered by the war, which required the Attorney General in the exercise of his sound discretion to tighten up in certain classes of cases. And in the aftermath of the war, there were situations, the stowaway situation immediately after the close of World War II. We got a -- a situation which was intolerable and would have lead to the breakdown of -- of the immigration law as if we permitted it to continue. So that these are all factors which must be weighed and since the Attorney General has the closest touch with the overall situation, Congress left that it to his informed discretion to determine under what circumstances this maximum form of relief should be granted. And as I stated the courts have held that this power is a dispensary power. Last year, this Court, likened it did to the power of the President in granting a pardon or the power of the Parole Board in granting parole. And in reviewing the exercise of discretion, the Court has not set aside the administrative determination.Unless, as Judge Learned Hand pointed out, it affirmatively -- affirmatively appears that it was actuated by considerations that Congress could not have intended to make relevant.
William J. Brennan, Jr.: And I gather (Inaudible) to certainly at least relevant to the statute (Inaudible)
Maurice A. Roberts: That -- that is our view. And I also suggest that every one of these considerations is geared not only to the background of the 1940 legislation, but is consonant with the practices under the 1940 Act. And as the Board pointed out in its motion and its decision on the motion on reconsideration, it is also consonant with what the Congress referred to in the 1952 Act.
Hugo L. Black: In this case what are the similarities between this and the exercise of pardon or parole?
Maurice A. Roberts: In this --
Hugo L. Black: Had you picked --
Maurice A. Roberts: In this case both petitioners are violators of the immigration laws. They are deportable. That is conceded. In the absence of the exercise of discretion in their favor, the law requires them to be deported. So they come here or I should say they come to the Attorney General and they say they have met the standards. They are within the class to whom he may grant suspension of deportation. But it is a matter of grace. He need not and if he feels that the circumstances are such that he should not, he will not. I -- I believe that that analogy is a complete one. It -- it accords with what this Court said last year in the Jay case and with what the other courts have said Judge Learned Hand in the Kaloudis case and Judge Frank in the Adel case. So far as I know there has never been a decision which has held that this is not a discretionary grant. The cases have been -- have been uniform in the 17 years that this Section has been before the courts.
Earl Warren: Have there been any limitations at all placed upon the scope of that discretion?
Maurice A. Roberts: There have been a couple. For one thing, this Court in the Accardi case, the first Accardi case held that when the Board exercises discretion, it must exercise its own discretion. It cannot be dictated to by the Attorney General.
Earl Warren: Yes.
Maurice A. Roberts: And on the second go around in that case it was found that there had been no such dictation. Other courts have held -- in fact this Court in the Christensen case, some years back, held that the Court cannot deny discretion on an improper basis of ineligibility. In the Christensen case, the Board had found the -- the petitioner was ineligible to the benefits. So, strictly speaking that wasn't merely a matter of discretion. It was a matter of eligibility but it adds up to the same thing because when the Court -- when the Board withholds its discretion on a theory that it has no discretion because of ineligibility, the Court has said that that is improper. There has been another case, which counsel referred to in the Second Circuit, the Mastrapasqua case, in which the Court had held that when the Board in classifying aliens and in determining aliens in various categories, who should not be granted this relief, hits upon a classification which bears no reasonable relationship to what Congress intended. That is arbitrary and that in effect the Board fails to exercise its discretion. But apart from this, there've been any number of decisions where the courts have stated, these are matters of administrative discretion on which we shall not intervene. And in fact, some courts have suggested that -- that this type of discretion is within the second exception to the opening sentence of Section 10 of the Administrative Procedure Act, and which states that except insofar as agency review is limited to agency discretion or -- or words to that effect, there shall be judicial review. The Ninth Circuit has held to that effect. I know of no decision which has stated that the Board must justify its exercise. Actually, it has been the reverse that the courts will not interfere, unless it affirmatively appears that the Board has acted upon considerations which Congress never intended to apply.
Felix Frankfurter: And its -- its discretion must be individualized. It can't make a class determination.
Maurice A. Roberts: Right. That -- that is so.
Felix Frankfurter: It can't -- it can't say our experience has been that nationals of this country or our experience has been that seamen who come here in one way. It must be distinctly -- completely individualized --
Maurice A. Roberts: Exactly.
Felix Frankfurter: -- is that right, Mr. Roberts?
Maurice A. Roberts: Exactly, Your Honor. And as a matter of fact it was on that basis that this Court in the first Accardi case rejected the argument, that merely because the Board had granted suspension in cases which were factually similar, it abused this discretion in not granting suspension to Accardi. This Court held that that argument was frivolous and was properly disposed and as such by the Second Circuit because each case must be determined on its own base. And while there maybe similarities from case to case, as Mr. Justice Frankfurter pointed out, each case must be considered as an entity in itself.
Tom C. Clark: How did the wife get into the United States?
Maurice A. Roberts: As a seaman, sir. She was a seaman?
Maurice A. Roberts: Yes, sir.
Tom C. Clark: (Inaudible)
Maurice A. Roberts: It -- it may seem --
Tom C. Clark: (Inaudible)
Maurice A. Roberts: No, according to her testimony and we have no reason to doubt it, the -- the petitioner was a seaman of longstanding, I think about 15 years. And he met the -- and that is the male petitioner who was a seaman. And he met the female petitioner and wanted to marry her but his vessel was not going to touch at Greece for sometime, so she arranged to meet him in North Africa and he put her on as a seaman. He was the chief steward I believe and he put her on as an assistant steward. And she had made a few trips before this last entry on which she stayed.
William O. Douglas: Mr. Roberts, of course it's legal to (Inaudible) but why is it significant that the legal (Inaudible)
Maurice A. Roberts: I can only infer that the hearing officer felt that there might be a slight element of bad faith here. There have been cases in which the Board has denied discretion where an alien sought to gain time until he could possibly qualify for eligibility. Part of the statute, for example, confers eligibility on the basis of seven years residence, and where aliens who have been here less than seven years have contrived somehow by dilatory tactics or by evasion to muster that up seven years. The Board has taken that into account.
William J. Brennan, Jr.: The idea is (Inaudible)
Maurice A. Roberts: That's right. And they couldn't --
William J. Brennan, Jr.: (Inaudible) No, they weren't -- they weren't eligible until they had a dependent but they were -- they were required to report because the Alien Registration Act, the very Act which -- which created this suspension provision required all aliens who are in the United States for 30 days or longer to be registered and fingerprinted. They might have been reported before the child was born (Inaudible)
Maurice A. Roberts: They might have. Of course, that -- that's conjecture. If -- if the female petitioner had told the -- the immigrant inspector who examined her that she was pregnant and that she intended to remain here until her child was born, it's quite possible you might not -- not have found to her to be eligible for admission as a seaman.
Felix Frankfurter: Now, suppose -- suppose even though they don't' want to run to the immigration naturalization division but they do like to get -- get some enlightenment. Suppose Russia wouldn't -- wouldn't take her.Suppose for some reason Greece won't take him, I mean Turkey won't take him. That's a possibility, isn't it? May I -- may I say this, that --
Felix Frankfurter: (Voice Overlap) --
Maurice A. Roberts: -- while -- while for quota purposes they are chargeable to the countries of birth --
Felix Frankfurter: They'd go back --
Maurice A. Roberts: They go to the country of nationality.
Felix Frankfurter: All right. Well, Greece has been changing its mind about several things recently. Suppose Greece wouldn't take one or the other. What then if one has to stay here for six months, like nothing happens for six months, that's not an inconceivable situation, is it?
Maurice A. Roberts: Well, I think Your Honor --
Felix Frankfurter: Will boats be allowed to stay here plus the baby? Babies (Inaudible) citizen might become a president of the United States one of this days.
Maurice A. Roberts: I -- I think that in this case the Immigration Service has passports for both petitioners.
Felix Frankfurter: Oh, I didn't seem to hear that.
Maurice A. Roberts: So that that is not a question in this case.
Felix Frankfurter: And the child can't be refused the passport because -- oh, I better not talk about what you may or may not refuse in passports. All right. Or that the child is an American citizen and has an American passport, and incidentally I believe he is also a Greek citizen. I believe he is a dual national. I should like to turn now to the -- the consideration of the -- whether the -- the one sentence in the Board's opinion on reconsideration was improper. The Board there merely referred to the 1952 Act and its background without indicating in any way that it considered itself inhibited by that. We -- we construe that as the court below did as merely indicating that its decision was consonant with the 1952 Act, rather than dictated by the Act. But as I pointed out the -- the statute did not set any limits on the considerations which might be taken into account by the Attorney General in weighing his discretion. And it seems to me that it's quite proper for the Attorney General to take into account the feeling of Congress and the observations of Congress made after a long study. Now, the 1952 Act and I might point out that we agree that 1917 Act governs this case. But the 1952 Act was a long time aborning. Congress, I believe it was in 1948, authorized the Senate Judiciary Committee to make a study of the way the immigration laws were operating. And they made a very intensive study, which resulted in Senate Report 1515 which this Court has referred to in many opinions. That was an elaborate report and it dissected the operations of the immigrations laws and the manner in which the Immigration Service had administered those laws. That study came out in 1950 while the 1917 Act was still operative. And as a result of that study various bills were introduced, which finally culminated and in the McCarran-Walter Act which is the 1952 Act. And its -- in its consideration of these bills, Congress had various reports in which it commented. It gave its views on what it considered the inadequacy of the old law and also it was critical of the manner in which the old law had been executed in some respects. Now, we must bear in mind that the Attorney General's power to suspend is not the final word in these cases, because Congress has reserved to itself something which is more than a veto power. If the Attorney General -- and this is under 1917 Act as well as under the 1952 Act, if the Attorney General suspends deportation in any case, he must refer the facts to the Congress and unless Congress affirmatively passes a concurrent resolution approving that suspension that all is for naught and the Attorney General is commanded to proceed with deportation.
Felix Frankfurter: Is there a time within which Congress must so act?
Maurice A. Roberts: Yes, sir. The concurrent resolution must be passed either at the session at which a report is made or at the next session. And the Act specifies that if by the close of the next session such a concurrent resolution has not been passed, the Attorney General shall proceed with deportation. So that it is Congress which has the last word and it would be very odd if Congress should have intended that the Attorney General could take into consideration various factors in weighing his discretion, but should be precluded from taking into account the views of Congress. We feel that -- that the Attorney General acted properly. The Attorney General acting through its Board, acted properly if it took into account the current policy of the Congress, but we feel that when read in context, this one sentence in the Board's opinion on reopening, does not detract from the fact that the Board exercised its discretion completely in consonance with the theory of the 1940 Act. And that its reference to the 1952 Act was merely, one might say a makeweight, another reason for saying this is not a case to reopen.
William J. Brennan, Jr.: Well, Mr. Roberts (Inaudible)
Maurice A. Roberts: The 1952 Act simply narrowed the range of discretion by setting up more rigorous standards of eligibility. For example, these petitioners could not qualify for suspension under the 1952 Act, because the 1952 Act require 10 years of continuous presence in the United States. They didn't have it.
William J. Brennan, Jr.: (Inaudible)
Maurice A. Roberts: Right.
William J. Brennan, Jr.: -- (Inaudible)
Maurice A. Roberts: Right. Except to the extent that in -- in enlarging the ineligible classes, the 1952 Act cut down on the cases in which the Attorney General could exercise --
William J. Brennan, Jr.: (Inaudible)
Maurice A. Roberts: No, no, and as a matter of fact, the 1952 Act set up no yardstick to govern the Attorney General in exercising his discretion.
William J. Brennan, Jr.: The Attorney General's -- the Attorney General's discretion after eligibility of discretion under the 1952 statute was different between the time (Inaudible)
Maurice A. Roberts: Not at all, not at all. We believe that that discretion is discretion and that the Attorney General is entitled to weigh the relevant factors. And in fact, there -- there has been a succession of the Attorney's General since the 1940 Act was put on the books. And some they have felt that their predecessors were a -- a little too lenient or perhaps a little too restrictive in their grant of discretion. But that was a matter -- that was within their compass and in fact we had a change of administration since the 1952 Act went into effect. But these -- these are -- are matters which are within the -- the field of expertise, which Congress has left to the administrative authorities who are best qualified to make judgments in this field.
Felix Frankfurter: Mr. Roberts, how many application for suspension during the (Inaudible) one of these years were there, of the total applications and the total number of granted or rejected? Have you got those figures (Voice Overlap) --
Maurice A. Roberts: I have the figures for the last few years, Your Honor.
Felix Frankfurter: And you might be good enough to give them?
Maurice A. Roberts: Yes, sir. And I may say this, that they demonstrate that since the 1952 Act with its more restrictive standards, there's been a marked (Inaudible) For the fiscal year ending June 30, 1956, 1021 cases were submitted to Congress and Congress approved 1088. You may note that Congress approved more than were submitted but that's because they are -- there are backlogs carrying over from one session to the next. In the year 1955, 1089 were submitted by the Immigration Service and 1937 were approved by Congress. In the year 1954, 2241 were submitted by the Immigration Service and 6035 were approved by Congress.
Felix Frankfurter: Now, when you give the figure of 1021, are those where the Attorney General exercised his discretion in favor of suspension? Yes, sir. What I would like to know is how many applications have been made to him, the total sum of which 1021 were those that were favorably considered. I don't have the figures on that sir.
Felix Frankfurter: (Inaudible)
Maurice A. Roberts: I don't know whether those statistics are maintained.
Felix Frankfurter: You mean the denials are not afforded in statistics? But there are denials, aren't there?
Maurice A. Roberts: There -- there are denials as this case demonstrates.
Felix Frankfurter: Yes.
Maurice A. Roberts: I -- I shall be very happy to make inquiry -- But if isn't -- it isn't worthwhile to make any extent here to put any load, heavy load, but if they're just ready all you can do is to take them off from some sheet then I would like to see them.
Maurice A. Roberts: Well, that -- that is where these figures were obtained from --
Felix Frankfurter: Yes, that they probably -- they must have the number of applications, not merely applications granted, actually describe that they didn't.
Felix Frankfurter: However --
Maurice A. Roberts: I'll -- I'll try to supply the Court with that.
Stanley Reed: (Inaudible)
Maurice A. Roberts: No, the denials are not required to be reported.
Felix Frankfurter: No.
Stanley Reed: When did they -- that requirement first come in the statute that the Attorney General had to report the ones he recommended?
Maurice A. Roberts: Right in the initial statute in 1940.
Stanley Reed: 1940?
Maurice A. Roberts: That's right. In fact, the -- the debates on the 1940 measure, that is in the background of the 1940 Act, indicated clearly that the Congress didn't want to leave the ultimate discretion to the -- to the Secretary of Labor at that time. They wanted to reserve to themselves the power to have the final say.
Stanley Reed: Does Congress turn it -- it down, do you have --
Maurice A. Roberts: Yes, sir. As -- as a matter fact, one of the Board decisions points out that the 81st Congress, within a period of several months, had turned down 37 cases, all involving the same pattern, that is aliens from contiguous territory who would come here and then -- who would come here recently. And then had had a child born here and applied for suspension on the basis of that birth. And incidentally, the Attorney General had suspended deportation on those cases and Congress had turned every one of them down.
Felix Frankfurter: If these -- these recommendations go to the commission -- Committee on Immigration in the House?
Maurice A. Roberts: Yes, sir.
Stanley Reed: What year is that?
Maurice A. Roberts: I beg your pardon?
Stanley Reed: What year is that, they turned down those (Inaudible)
Maurice A. Roberts: I believe that was in the 81st Congress. I believe -- I -- I have a reference --
Stanley Reed: Until 19 --
Maurice A. Roberts: -- to the case.
Stanley Reed: About 1948?
Maurice A. Roberts: It was -- it was before the 1952 Act.
Stanley Reed: 1949 (Inaudible)
William J. Brennan, Jr.: Well, if that the precedent then they even had the least petitioners had been granted an order, it might well be that Congress (Inaudible)
Maurice A. Roberts: It -- it's possible that Congress -- Congress there has not hesitated to -- to turn down cases were it felt that the Attorney General has perhaps been a little too lenient.
William J. Brennan, Jr.: Well, I thought you said there -- what -- whatever number of cases you've just given the 1948 were turned down, a number were turned down because there has been a child born shortly after they arrived?
Maurice A. Roberts: That's right. I must say in all fairness that -- that there were other factors. That was merely one of the factors involved in these cases. They were -- they were aliens from contiguous territory. I assume Mexicans and they had come here with large families, and they applied for a suspension of deportation because of the fact that after arriving here they had had a child born here. And on the basis of that child being an American citizen, the -- the Attorney General or that his delegate, the Board, had suspended deportation. And Congress had in 37 cases, following the same pattern simply refused to go along.
Felix Frankfurter: If I get him, I have a faint recollection of the Congressman -- representative ordered -- keeps a sharp eye on his business.
Maurice A. Roberts: A very sharp eye. We submit that in this case the record makes it clear that the Board did not fail to exercise its discretion. That in exercising its discretion it did not act arbitrarily and that in -- in weighing the factors, which go to make up discretion, it did not take into account anything that it should not have. We believe the judgment below should be affirmed.
Earl Warren: Mr. Long, do you have some rebuttal?
Jay Nicholas Long: I just like, if Your -- Your Honor please, to make two points out. First of all, Mr. Justice Brennan, had raised the question as to the factors considered by the Board in granting suspension of deportation under the Act of 1917. I'd like to invite attention to pages 15, 16 and 17 of my brief, concerning the fact as that -- that they have taken into consideration because they have been quite flexible on -- on that including granting suspension of deportation to a woman who being here as a visitor, married an illegal alien one month after she was here. And then once a child was born applied for suspension of deportation, it was granted her. And the emphasis there by the Board was on the fact that her deportation would work on incredible hardship or serious detriment to the child if its parent was taken or was sent abroad. That is just one case that I think is -- is more of an emphatic on -- in favor of the petitioners here. And Mr. Justice Clark concerning the question raised by you as to the cases turned down by the Congress had been recommended by the Attorney General. I would like to point out that immediately before the enactment of the -- the Act in 1952, the judiciary committees of both Houses had decided to put a clamp on the thousands of cases that were being recommended for suspension of deportation principally, in connection with aliens who had been caught here during the war and had stayed here for seven years or more and hence, were eligible for suspension of deportation under the amendment of the Act of 1948, which said that aliens here for seven years or more were eligible for that period. And that Congress at that time in considering the Act of 1952 took the position that we are not going to place a lot of load or reap on the -- of reward of all these thousands of aliens who had successfully evaded our laws for seven years or more. But, of course, I think that that is a very serious distinction from cases such as the one at bar where the welfare of an American citizen was the principal consideration. But the truth is that at -- at the time that the Board was considering this case, several thousand cases had been rejected by the Congress. And thus -- and the Board had before it the problem of trying to dispose of all of these cases administratively by way of having thrown back in their lap by the Congress. And I'm sure that was a very important consideration for the Board at the time that it considered this particular case, even though it did not say so in its decision.
Earl Warren: Mr. Long.